CAUSE NO. 01-13-00415-CR, 01-13-00416-CR, 01-13-00417-CR

JAVIER NOEL CAMPOS                       *    IN THE COURT OF APPEALS •
Petitioner                               *
                                         *    FIRST JUDICIAL DISTRICT
       VS.                               *
                                         *    HOUSTON, TEXAS
THE STATE OF TEXAS                       *                                   1ST   ^e0/A,
Respondent                               *                                     J^c v
                                                                               ^r0>%,
                                                                                       ^xaTs
                 MOTION FOR REHEARING PURSUANT TO TRAP RULE 49.1             £"££ .. 9 „
                                                                                ' ' 2015
TO THE HONORABLE JUDGE OF SAID COURT:                               _        *TopHERA
                                                                    CLEF,*         " * Pft"Vf
    COMES NOW, JAVIER NOEL CAMPOS, Petitioner in the above entitled and

numbered cause and respectfully moves this Honorable Court to order a new

hearing pursuant to TRAP Rule 49.1 and would show the Court the following:

                                         I


    Petitioner filed a timely notice of appeal. Petitioner filed his Appellant

brief on April 15, 2014 and the State filed the Appelle brief on September 5,
2014 The Court affirmed Petitioner's conviction and issued it's opinion on
January 13, 2015.

                                        II


    The State, in it's brief, misconstrued the facts and law to the Court and

painted a false factual picture that contributed to the Court's ruling.

                                        Ill


    The Court has made it's ruling against established state and federal law

in a way that conflicts with the applicable decisions of the Court of Criminal

Appeals and the Supreme Court of the United States.

                                        IV


   The Court's ruling is a denial of fundamental and Constitutional rights
that result in a miscarriage of justice.




                                  page 1 of 2
                                      PRAYER


    WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully prays that this
Honorable Court order a new hearing pursuant to TRAP Rule 49.1 to reconsider

Petitioner's grounds for appeal.

                                        Respectfully Submitted,


                                        Javi/er N. Cairfpos-Petitioner
                                        Pro Se Representation
                                        TDCJ No. 1854678
                                        Stiles Unit
                                        3060 FM 3514
                                        Beaumont, TX. 77705



                            CERTIFICATE OF SERVICE

I, Javier N. Campos, certify that a true and correct copy of the foregoing
Motion was mailed to the Harris County District Attorney, 1201 Franklin, Suite
600, Houston, Texas 77002 on this 26th day of January, 2015.
                                        Respectfully Submitted,


                                        Javier "¥. Campos-Petitioner
                                        Pro Se Representation




                                   page 2 of 2
                                                                          FILED IN
                                                                  DST COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                Javier Noel Campos
                                 TDCJ No. 1854678                  FEB -2 2015
                                   Stiles Unit                CHfl             h. PRUM&
                                   3060 FM 3514
                               Beaumont, TX. 77705           CLERK!


                                 January 26, 2015
                                                             ^0,>

Clerk                                                                 2
Court of Appeals
First Judicial District
Houston, TX.

Re: Motion for Rehearing


Dear Clerk:


    Enclosed please find Motion for Rehearing pusuant to TRAP Rule 49.1. Please
file the motion and bring it to the attention of the Court for consideration.
Also, please find one copy and date-stamp it and return it to me in the SASE.
If you have any questions please feel free to contact me at anytime at the
address above.
      Thank you for your time and assistance.

                                        Respectfully Submitted,


                                           i^r N. Camn6s-Petitioner
                                        Javier    Camn6s-Pet
                                        Pro Se Representation




CC:
      Campos File
                                        O
                   •4-                  O
                       V)

                       c^               r
                                        r



                            -z              -


        -j£    o

               5   -h
        VJ
                   ^

              9-
                                                      Uj
                                 S to       ur>

                                 as
                            SO 2                  'ffi
                             o              Q3
                             o              UJ
                                                  cr